DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “high hardness properties”. It is unclear what the metes and bounds of “high hardness” are, as there is no clear relativity or magnitude for “high”. Interpreted as --wear resistant— for examination.
Claims 2-8 are also rejected by virtue of their dependency on claim 1. 
Claim 5 recites “variable by different selection of fused metals or fusing temperatures”. It is unclear what is required by this limitation, as it appears to be excessively broad (i.e. merely 
Claim 6 recites “specific surface texture properties”. It is unclear what the metes and bounds of “specific…properties” are. Interpreted as –surface texture--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blume (US 7726026). 

Regarding claim 1, Blume (FIG 8) discloses “A valve seat (70’) comprising: a base (50’, 10’) supporting a contact surface (52’, 58’, 59’) for receiving a valve (evident from it being a valve seat; while not fully shown, it can be observed that if the seat of FIG 8 were to be utilized in the valve of FIGs 1-3, the 52’ and 10’ would abut the valve and the inner wall of 10’ would surround the fingers), wherein the contact surface includes a metal strike surface (59’) cladded with a layer of fused metal (10’; Column 7 lines 41-50) having high hardness properties (abstract; it has a relative higher modulus of elasticity, and therefore as understood in the art it would have a higher hardness; further evidenced that Blume intends for 10’ to be more wear resistant than 50’ as it is the purpose of Blume’s invention); a valve guide surface (inner wall of 10’) forming an inner surface in the base (see FIG 6); and an external surface (outer wall of 50’) of the base for press fitting into a fluid cylinder (press-fitting evidenced by the O-ring 

Regarding claim 5, Blume (FIG 8) discloses “wherein the high hardness properties of the layer of fused metal of the metal strike surface of the contact surface are variable by different selection of fused metals (Column 7 lines 38-41; understood in the art that varying material compositions would result in varying hardnesses of the finished product) or fusing temperatures.”

Regarding claim 6, Blume (FIG 8) discloses “wherein the layer of fused metal (10’) of the metal strike surface of the contact surface is machined (Column 12 lines 34-40) or polished to provide specific surface texture properties (Column 4 lines 34-40, “finish machining” read on specific surface texture properties).”

Regarding claim 7, Blume (FIG 8) discloses “wherein the layer of fused metal (10’) of the metal strike surface of the contact surface is a cobalt-chromium alloy having carbon, tungsten, or molybdenum (Column 7 lines 38-41).”

Regarding claim 8, Blume (FIG 8) discloses “wherein the layer of fused metal of the metal strike surface of the contact surface extends through the base and forms the valve guide surface (see FIG 6, 10’ forms 

Regarding claim 9, Blume (FIGs 1-3 and 8; while different embodiments, it is evident that the valve seat of FIG 8 would be applicable to the valve system of FIGs 1-3, as is the intent of Blume) discloses “A valve assembly comprising: a fluid passage (not shown, but system having a passage in which the valve is utilized is discussed in Column 1 lines 13-15; therefore, Blume is seen to read on a “fluid passage” as the valve seat 70’ is installed in a passage [evidenced by O-ring groove on outer wall] in use); a valve seat (70’) sealingly affixed to the fluid passage (as set forth in the previous assertion), the valve seat having a contact surface (52’, 58’, 59’) and a base (50’, 10’, surfaces of 50’ defining the contact surface); and a valve body (110) sealingly engageable with the contact surface of the valve seat (shown in FIG 2, which is applicable to FIG 8) at a metal strike surface (59’) of the contact surface, wherein the metal strike surface includes a first layer of cladded metal (10’; Column 7 lines 41-50) fused on the base of the valve seat, the first layer of cladded metal being more wear resistant than the base (abstract; 10’ has a relative higher modulus of elasticity than 50’, and therefore as understood in the art it would have a higher hardness; also, Blume designs 10’ to be more wear resistant than 50’).”

Regarding claim 10, Blume (FIGs 1-3 and 8) discloses “wherein the valve seat (70’) further comprises a valve guide surface (inner wall of 10’) forming an inner surface in the base (see FIG 8); and an external surface (outer wall of 50’) of the base for press fitting into a fluid cylinder (press-fitting evidenced by the O-ring groove 64 [O-ring not shown] on the outer wall of 50’; it is understood that the O-ring would be stressed when 70’ is fitted into a housing creating a “press-fit”).”

Regarding claim 11, Blume (FIGs 1-3 and 8) discloses “wherein the external surface further includes a groove (64) for receiving a sealing member (Column 12 line 50), wherein the external surface of the base exposes a base metal (hull ring disclosed as metal in Column 7 line 33) of a hardness property less than the high hardness properties of the first layer of cladded metal of the metal strike surface of the contact surface (abstract; like stated above, 10’ has a relative higher modulus of elasticity than 50’, and therefore as understood in the art it would have a higher hardness).”

Regarding claim 12, Blume (FIGs 1-3 and 8) discloses “wherein the base metal is more ductile than the first layer of cladded metal (abstract; 10’ has a relative higher modulus of elasticity than 50’, and therefore as understood in the art it would have a lower ductility).”

Regarding claim 13, Blume (FIGs 1-3 and 8) discloses “wherein the base metal (metal of 50’) absorbs vibration and provides reinforcement to the first layer of cladded metal (understood that since 50’ has a lower modulus of elasticity than 10’, 50’ would absorb vibrations of 70’ to some degree; also, 50’ provides clear structural reinforcement to 10’, as shown in the structure of FIG 8 where 50’ is supporting 10’ and holds 10’ in a flow passage when assembled to said flow passage).”

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Slot et al (US 20110239858).

Regarding claim 16, Slot (FIGs 1-3b) discloses “A method for manufacturing a valve seat having a wear resistant contact surface to sealingly engage a valve (FIG 2b, paragraph 13), the method comprising: providing a seat base (at 3) of a base metal (paragraph 11); placing a first layer of powder (5; paragraph 26, 35) of a first blend of metal (5; paragraph 35) onto the seat base; melting the first layer of powder 

Regarding claim 17, Slot (FIGs 1-3b) discloses “further comprising: placing a second layer (6) of powder (paragraph 26, 35; understood that second layer would be provided in powder form like the first) of a second blend of metal onto the first layer of powder (paragraph 35), the second blend of metal different from the first blend of metal (paragraph 24 “the composition of which may either be the same or slightly different from one another”); and melting the second layer of powder locally as the second layer of powder is placed onto the first layer of powder (paragraph 35; “a first Vanadis layer 5 is applied, followed by a second Vanadis layer 6”).”

Regarding claim 18, Slot (FIGs 1-3b) discloses “wherein the second blend of metal includes the first blend of metal and tungsten carbide (envisioned in paragraph 16).”

Regarding claim 20, Slot (FIGs 1-3b) discloses “wherein machining the melted first layer of powder of the first blend of metal (paragraphs 24-25) comprises preserving a thickness of about 0.075 to 0.156 inches of the melted first layer of powder of the first blend of metal (para 25; in the scenario that there is only one layer [being the “first”; it is noted that claim 17 does not intervene with claim 20], is approx. 2-3 mm which is 0.0787 to 0.118 inches, such that part of that range falls within the claimed range [after subtracting 0.2 mm to account for the intermediate layer]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume in view of Qiao et al (US 20150034037).
Blume is silent regarding “wherein the layer of fused metal of the metal strike surface of the contact surface has a hardness no less than 70 HRc.”
	However, Qiao teaches a wear-resistant metal alloy in the art of valve seat inserts (analogous to Blume), the alloy having a high hardness (para 29), one exemplary high hardness being “about 70 HRc (paragraph 29)” (read on “no less than 70 HRc”).
	Therefore it would have been obvious, at the time of filing, to modify the wear resistant seat insert of Blume to utilize the high hardness alloy such that “wherein the layer of fused metal of the metal strike surface of the contact surface has a hardness no less than 70 HRc”, as taught by Qiao, to provide an alloy having high hardness for reliable wear resistance, as desired by Blume.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume in view of Slot.

Blume is silent regarding “wherein the layer of fused metal of the metal strike surface of the contact surface comprises laser melted particles fused on top of the base metal of the base.”
However, Slot (FIG 2b) teaches a wear resistant cladding for a valve seat (analogous to Blume), wherein the cladding is manufactured by applying a powder (“particles”) of an alloy and then melting the particles with a laser (paragraph 17) on a base surface of the valve seat (see FIG 2b).
	Therefore it would have been obvious at the time of filing, to, instead of the layer and assembly method of Blume, applying an alternative wear-resistant layer having an alternative method of fabrication, the alternative method comprising “wherein the layer of fused metal of the metal strike surface of the contact surface comprises laser melted particles fused on top of the base metal of the base”, as taught by Slot, to provide an alternative alloy having an alternative fabrication with layered cladding, allowing the user to utilize variable compositions and thicknesses (paragraph 25) for a more variable fabrication.
   
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume in view of Pessin et al (US 20150152855).

Blume is silent regarding “wherein the layer of fused metal of the metal strike surface of the contact surface embeds a sensor.”
	However, Pessin (FIG 4) teaches a valve seat in a positive displacement pump (at least functionally analogous to Blume), the seat 72, 78 having a sensor 58 embedded within.
	Therefore it would have been obvious, at the time of filing, to modify the fused metal layer of the valve seat of Blume such that “wherein the layer of fused metal of the metal strike surface of the contact surface embeds a sensor”, as taught by Pessin, to provide the added feature of diagnosing on-site valve seat degradation (paragraph 22), preventing further damages resulting from said degradation.
	

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume in view of Wissler (US 2101970).

Regarding claims 14 and 15, Blume is silent regarding “wherein the metal strike surface further comprises a second layer of cladded metal different from the first layer of cladded metal, wherein the second layer of cladded metal is more wear resistant than the first layer of cladded metal” and “wherein the second layer of cladded metal comprises tungsten not less than twenty percent by weight.”
	However, Wissler (FIGs 3) teaches a wear resistant valve seat (analogous to Blume), the valve seat comprising a first cladded layer F and second cladded layer C, the second cladded layer being more wear resistant than the first (evidenced by statement of “substantially uniform gradation” on page 2 Column 2 lines 15-24 and claim 1 [different embodiment but analogous regarding this feature]; it is evident from thermal expansion coefficients decreasing from D to G to F to C, and from C being designed to be the wear-resistant impact surface, that C is more wear resistant than F), and the second cladded layer comprising a Tungsten percent (understood in the art to mean “percent by weight”) ranging about 20% (about 20% read on “no less than 20 percent”). 
	Therefore it would have been obvious, at the time of filing, to modify the seat and layer material composition of Blume such that “wherein the metal strike surface further comprises a second layer of cladded metal different from the first layer of cladded metal, wherein the second layer of cladded metal is more wear resistant than the first layer of cladded metal” and “wherein the second layer of cladded metal comprises tungsten not less than twenty percent by weight”, as taught by Wissler, to provide a wear-resistant seat material composition having a more uniform gradation in coefficients of expansion for more stability during temperature changes, as would be beneficial in Blume.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slot in view of Dutta (US 20160311071).

Slot is silent regarding “wherein providing the seat base of the base metal comprises preheating the seat base of the base metal to about 400 to 450 degrees Celsius.”
	However, Dutta (FIGs 1-4) teaches the formation of a wear resistant valve seat (analogous to slot), the formation process comprising preheating the seat base between 250 and 450 degrees Celsius (paragraph 17).
	Therefore it would have been obvious, at the time of filing, to modify the manufacturing method of Slot to include “wherein providing the seat base of the base metal comprises preheating the seat base of the base metal to about 400 to 450 degrees Celsius”, as taught by Dutta, to reduce the heat differential between the seat base and layer for a more cohesive bonding process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A wear resistant valve structure similar to the application is disclosed by Eckholz (US 20160018007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753